DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 February 2022 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment and Arguments
Applicant’s amendment overcomes the rejection over  US 2016/0032169A1 (Chew) in view of US Patent 4094847 (Huffman).  However, a new ground of rejection has been made  over Chew  and Huffman in view of US2004/0023815 A1 (Burts, III).
Applicant’s arguments in light of the amendment have been fully considered but are moot as they do not apply to the current rejection. 

Claim Rejections - 35 USC § 112
Claim 28 stands  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 28 recites that the drilling fluid transitions from a liquid state to a gelled  state. However, independent claim 1 requires  the drilling fluid to be in a gelled state.  Thus claim 28 fails to include all the limitations of claim 1.    Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper 

Claim Rejections - 35 USC § 103
Claims 1-2, 7 and 28  are  rejected under  35 U.S.C. 103 as being unpatentable over Chew in view of Burts, III and further in view of Huffman.
Regarding claims 1  and 7, Chew teaches a composition comprises a water based wellbore fluid([0028]), and 10 vol.% of a polymer forming composition ([0028]),  wherein the polymer-forming composition comprises phenol and   melamine formaldehyde resins ([0032]) and  an inert ester diluent such as ethyl  lactate ([0043]).
 Chew teaches that the resin component is present in an amount of an upper limit from 10 wt.%  to 60 wt.% of the polymer –forming composition  ([0035]), and the diluent is present in an amount of 10 to 30 wt.% of the polymer –forming composition ([0044] and claim 20), thus after dilution to 10 vol% with the wellbore fluid ([0028]), the resin is present in the wellbore fluid in an amount of about 1 wt.% to 6 wt.% ,  or a weight ratio of 1:100 to 6:100 (resin to base fluid),  which meets the claimed weight ratio of resin, and the ester is present in an amount of about   1 to 3 wt.% of the wellbore fluid, or a weight ratio of 1: 100 to 3:100 (ester to the total weight of the  fluid)  calculated by the examiner, which encompasses the claimed weight ratio of water soluble acid catalyst.
One of ordinary skill in the art at the time the invention was made would have found it obvious to include ester inert diluent at the instantly claimed range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Chew further  teaches the composition comprises weighting material in an amount of 21 pounds per gallon of the fluid([0064]), i.e..,  a weight ratio of 21: 8.35 (about 251:100, weighting agent to base fluid), which meets the claimed  ratio, and the weighting material includes barite([0064]).
Chew further teaches the fluid has a density of 8 pounds per gallon to about 16 pounds per gallon ([0064]), i.e., 59.8 pounds per cubic foot  to about 119.7 gallon per cubic foot, which meets the claimed density. 
Chew further teaches the composition comprises rheological additives such as bentonite, carboxymethyl cellulose polymer and grafted starch ([0058] and [0061], [0062]), and fluid loss agents ([0063]).
Chew does not expressly disclose the presence of gaur gum. 
Burts,III teaches that common fluid loss agents include  guar gum ([0009]).
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to include guar gum of Burts,III in the  composition of Chew  since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use, in the instant case, a fluid loss additive.  See MPEP 2144.06(II) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc v Ag-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).


Neither Chew  nor Burts. III discloses the instantly claimed sodium hydroxide or its amount. 
Huffman teaches that sodium hydroxide can regulate cure rate of melamine formaldehyde resin (col. 5, line 25-31).
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to include sodium hydroxide of Huffman in the composition of Chew and Burts, III.  The rationale to do so would be the motivation provided by the teachings of Huffman that to do so would predictably regulate  the cure time of the resin(col.5, line 25-31), which is desirable by Chew ([0056]), and further since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use, in the instant case, a curing rate regulator for melamine formaldehyde resins.  See MPEP 2144.06(II) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc v Ag-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
As for the amounts of sodium hydroxide required by the claims, a person of ordinary skill in the art would have been motivated to adjust the amount of  sodium/potassium hydroxide in order to obtain a workable product. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.
Chew teaches that the fluid cures to solidify into a hardened polymeric mass with a degree of rigidity and flexibility ([0013], [0016],[0019], [0023]-[25], [0027] and [0073]), and flexibility ([0013], [0016],[0019], [0023]-[25], [0027] and [0073]), which meets the claimed gelled state and apparent viscosity.   Further, Chew, Burts, III and Huffman   teach all of the claimed ingredients in the claimed amounts.  The original specification does not identify a feature that results in the claimed gelled state or apparent viscosity  outside of the presence of the claimed components in the claimed  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01. 
Regarding claim 2, Chew  teaches the composition comprises viscosifier such as natural rubber in an amount of about 0.1 to 6 wt.% , i.e., less than 6:100 ([0061]-[0062]) , which meets the limitation of latex and its amount.
Regarding claim 28,  since Chew, Burts, III and Huffman teach  the same fluid  composition, absent evidence to the contrary, one of ordinary skill in the art would expect the fluid of Chew, Burts, III and Huffman would effect the transitions from liquid to a gelled  state as claimed  when a pH is less than 6.   "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766